 KIPBEA BAKING COMPANY, INC., ETC.411terest of Safeway.I think it to be a sophism to argue, as one must to support thecomplaint,that the meat merchandising manager was thus induced and encouraged"to engage in a strike or a refusal in the course of his employment to use, manufac-ture, process, transport,or otherwise handle or work on any goods,articles,mate-rials, or commodities or to perform any services."Safeway, through the agency ofitsmeat merchandising manager, or otherwise could have decided that its businesswould be more profitable if the leafleting was stopped and that therefore in theexercise of good business judgment,itwould be best for it to cease dealing withPeyton.It does not follow, however, that Safeway was thus subjected to a compul-sion deriving from any inducement or encouragement of its meat merchandisingmanager to engage in a strike or otherwise to refuse to perform services in connec-tion with his employment.I consider it not reasonable to conclude that the Re-spondent was attempting in any fashion to deprive Safeway of any sort of servicestheretofore rendered to it by its meat merchandising manager.This "manager" or"supervisor," however he may be termed, rather than being induced to act againsthis employer,was attemptingto discoveran answerto the problem (presumably ofreduced sales) brought about by the leaflet. I find that the Respondent has notviolated the Act in respect to the meat merchandising manager or to Safeway.Upon the same considerations the same conclusion is reached as toFurr.Thesum of the evidence as to Furr,is that the manager was asked to aid the Respondentby lessening his purchases from Peyton.If the manager desired to help the Respond-ent and if his employer did not object,I suppose that he was free to do so. Depend-ing upon the authority of the Furr manager in matters of policy, he might havedecided to go along with the Respondent's request or to ignore it and at all times beacting only in the interest of his employer.There is nothing in the factual situa-tion presented which suggests to me an inducement or encouragement of any sortoffered to the Furr manager to strike or to refuse to perform any sort of servicesfor his employer.I find therefore that no violation of the Act is presented inrespect to Furr or its manager.CONCLUSIONS OF LAW1.TheRespondent is a labor organization within the meaning of Section 2(5)of the Act2.Peyton,Safeway, andFurr arepersons within the meaning of Section 2(1) andSection 8(b) (4) ofthe Act.3.TheRespondent has not engaged in unfair labor practices within the meaningof Section8(b) (4) (i) of the Act.[Recommendations omitted from publication.]Kipbea Baking Company, Inc.; H&L Baking Company, Inc.;and Edwin Seiferth,Helen Seiferth,and Lorraine ZahandLocal 3, Bakery and Confectionery Workers InternationalUnion of America.Case No. 2-CA-6947.May 3, 1961DECISION AND ORDEROn August 15, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in this case, recommending that the complaintbe dismissed in its entirety, as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter the General Counsel and theCharging Party filed exceptions to the Intermediate Report and theRespondent and General Counsel filed briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].131 NLRB No 56. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations i of the Trial Examiner.[The Board dismissed the complaint.]IMember Rodgers would not find, as implied by the Trial Examiner,that the Respond-ents Kipbea Baking Company and Edwin Seiferth were under a duty to bargain with theUnion concerning its intentions to cease its baking operations.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis isa proceedingunder Section 10(b) of the National Labor Relations Act asamended (61 Stat. 131; 28 U.S.C.A., sec. 151et seq.;Public Law 86-257, 1959),herein called the Act.Upon the basis of a charge duly filed on October 23, 1959, and a first amendedcharge filed November 23, 1959, by Local 3, Bakery and Confectionery WorkersInternationalUnion of America, the General Counsel of the National Labor Rela-tions Board,on behalf of the Board, by the Regional Director for the Second Region,issued a complaint and notice of hearing herein.The charge asserted (as did the amended charge), that the Respondentsnamed inthe complaint had engaged in and were engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (5) of the Act.The complaint sets forth allegations of violations of Section 8(a)(1), (3), and(5) of the Act.These allegations of interference, intimidation, coercion, discrimi-natory discharges, and refusal to bargain, as set forth in the complaint, may be sum-marized as follows:The Respondentsnamed inthe complaint are Kipbea Baking Company, Inc., H& L Baking Company, Inc., Edwin Seiferth, Helen Seiferth, and Lorraine Zah.1 Itis said inthe complaint that at all timessinceAugust 1956, Local 3 has been therepresentative for the purposes of collective bargaining of a majority of the em-ployees in a unit described asAll production and maintenance employees of Respondents, meaning Kipbeaand H & L, exclusive of guards, and all supervisors as defined in Section 2(11)of the Actand that by virtue of Section 9(a) of the Act, said Local 3 has been and is nowthe exclusive representative of all the employees in the described unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hours of employ-ment and other conditions of employment; that since on or about April of 1959,the Respondents have refused to bargain collectively with Local 3 as such exclusivebargaining representative of the employees within the described unit; and further,that the Respondents have failed and refused to negotiate and discuss with Local 3termination of the business operations of the Respondent or Respondents at itsBronx plant and a transfer to a plant in Mamaroneck, New York; that the Respond-such exclusive bargaining representative of its employees; and (as an amendmentto the original complaint) since on or about February 4, 1960, and at all timessince, the Respondents have recognized and bargained with and signed a collectiveagreement with Local 76, United Industrial Workers, in spite of the fact that a ques-tion concerning representation then, and prior thereto, and since, has existed.It further is alleged in the complaint as amended that in June 1959, H & L acquiredfrom Kipbea a substantial portion of its baking equipment, other physical assets,I Local 3, Bakery and Confectionery Workers International Union of America, theCharging Party herein, may sometimes be referred to as Local 3 or the Union ; KipbeaBaking Company, Inc, may be referred to as I{ipbea ; H & L Baking Company, Inc, maybe called H & L ; and Edwin Seiferth, Helen Seiferth, and Lorraine Zah, the otherRespondents named,may be called either a Respondent or by name. KIPBEA BAKING COMPANY, INC., ETC.413good will, and other trade assets of Kipbea; that after July 1, 1959, H & L main-tained its principal office and place of business at Kipbea's Mamaroneck plant; thatsince July 1, H & L has produced pies and cakes under the trade name of Kipbea;that between July 1 and November 1959, H & L sold its products to Kipbea exclu-sively, and since November 1959 has sold the major portion of its product to Kipbea.The complaint goes on further to say that Kipbea and H & L are and at all timesherein have been affiliated enterprises with common officers, directors, and oper-ators, and constitute a single integrated business enterprise; and that the directorsformulate and administer a common labor policy for these companies affecting theemployees of each of them.The complaint alleges that since April 1959, Respondents have refused to bargainwith Local 3; that the Respondents failed to notify Local 3 of the termination ofbusiness operations in the Bronx and refused to negotiate and discuss with Local 3their termination of business operations at the Bronx plant, and since July 1, 1959,have refused to recognize Local 3 as the exclusive bargaining representative of itsemployees. It further is set forth in the complaint that the Respondents dischargedcertain of Kipbea's bakers, employees at the Bronx plant.The complaint says thatthe Respondents have refused to reinstate these employees of Kipbea at its Bronxplant; that such refusal was because these employees were members of Local 3, andbecause of that the Respondents are guilty of unfair labor practices under the Act.2The Respondents and each of them filed timely answer to the complaint, effec-tively denying the allegations of violations of the Act. In their answer, Respondentsset up a separate defense which in substance says that H & L was incorporated byLorraine Zah in May 1959; that Lorraine Zah is the sole owner and holder of allof its issued and outstanding stock; that she is related to the Seiferths (meaning theRespondents Edwin Seiferth and Helen Seiferth) and worked for Kipbea prior tothe time she went into business for herself; but aside from the occasional advicewhich she has received from Edwin Seiferth and assistance in obtaining businessspace and aid in the purchase of equipment, neither Edwin Seiferth nor HelenSeiferth have had any connection in the way of control with H & L, the sole propertyof Lorraine Zah; and that Lorraine Zah has no connection with Kipbea.Pursuant to notice, this case came on to be heard before the duly designatedTrial Examiner at New York, New York, on April 4, 1960, and was closed on April14.At the hearing the General Counsel and the Respondents appeared and wererepresented by counsel.The Charging Party did not appear.Each of the partieswho appeared was afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant and material evidence, to engage in oralargument on the record, and to file briefs and proposed findings of fact and conclu-sions of law.Counsel for the Respondent filed a brief which has been carefullyconsidered.Upon the entire record in the case,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF KIPBEA BAKERY CO.,INC.,H & L BAKERYCOMPANY, INC.,EDWINSEIFERTH,HELEN SEIFERTH,AND LORRAINE ZAHAt all times mentioned herein prior to July 1, 1959, Kipbea Baking Company,Inc.,maintained its principal office and place of business at 1218 Brook Avenue inthe borough of the Bronx, city and State of New York, where it had been engagedin the manufacture, sale, and distribution of cakes, pies, and other related bakeryproducts, and at all times mentioned since on or after July 1, 1959, has maintaineditsprincipal office and place of business at 147 Plaza Avenue, Mamaroneck, Stateof New York, and is now and has been during the time stated in the complaintcontinuously engaged in said plants and places of business in the sale and distributionof pies, cakes, and related bakery products.The complaint asserts, and the assertion seems supported by the facts herein, thatsince onor about July 1, 1959, and until about the month of November 1959, theproduction of H & L was sold to Kipbea, exclusively, and since in or about themonth of November 1959, the major portion of the production of H & L has beensold to Kipbea;,and that since on or about July 1, 1959, Kipbea has purchased anddistributed the pies, cakes, bakery products, and related products of H & L ex-clusively.During the year ending June 30, 1959, Kipbea, in the course and conduct of itsbusiness operations, caused to be purchased, transferred, and delivered to its Bronx2 The complaint as amended at the hearing,and the amended answerfollowing suchamendments, will hereinafter be referred to as the complaint and the answer. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant sugar,flour, shortening,eggs, fruits, dairy products,and other goods andmaterials, valued at in excess of$50,000,of which goods and materials,valued inexcess of$50,000, were transported to the Bronx plant from, and received from,other enterprises, located in the State of New York, such other enterprises havingreceived such goods and materials in interstate commerce from States other than theState wherein they are located.3It is found that Kipbea and H & L, Edwin Seiferth, Helen Seiferth and LorraineZah are and have been at the times maerial hereto,employers engaged in commercewithin the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 3, Bakery and Confectionery WorkersInternationalUnion of America, isand at all times material hereto, has been a labor organizationwithin themeaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES(a.)BackgroundLocal No. 3 and Kipbea on July 1, 1956, entered into a collective-bargaining agree-ment governing the terms and conditions of employment of those employees ofKipbea employed within the bakery.This agreement superseded a prior agreement.By its terms, it expired on January 31, 1957.On August 26, 1957, the parties modi-fied the theretofore existing agreements by a written collective agreement to runeffective as of January 1, 1957, until January 31, 1960. In this last agreement, theemployer recognized the Union as the sole collective-bargaining representative "of allemployees employed in its establishment or establishments"and agreed to employonly members of the Union in good standing.Among the clauses in this agreementis one providing for vacation pay and usual clauses dealing with wages,hours, andother working conditions.Kipbea was organized as a corporation in May 1956, engaged in the operationof a wholesale bakery at the Brook Avenue address in the Bronx, and manufacturedpies and cakes for sale to restaurants and other consumers.In about April 1959,Kipbea decided to give up baking as such and to act solely as a distributor of bakeryproducts.Having decided, in April 1959, to give up baking, Kipbea notified its bakers ofits decision, and notified Local 3 of the Bakers Union and Local 802 of the Team-sters (Bakery Drivers Local 802, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America) that as of June 30, 1959, it wouldno longer engage in baking.At this time Edwin Seiferth, president of Kipbea, owned 75 percent of the cor-porate stock, his wife, Helen, owned the other 25 percent.At this time, too, Lor-raine Zah, a cousin of the Seiferths, worked for Kipbea, was in active employmentwithin the bakery, and was a member of Local 3.At the time Kipbea discontinued baking, Lorraine Zah formed H & L, a corpora-tion,to engage in baking operations.4After the founding of H & L, Miss Zah com-menced baking operations in July 1959 at the Mamaroneck plant.According to theRespondent,the lease of premises in Mamaroneck was made by the landlord to3At the hearing it was stipulated that Kipbea, during the period June 1958-June 1959,purchased flour which originated outside the State of New York from the Raymond-HadleyCorporation, in the amount of $13,297; that during the same period Kipbea purchasedfrom J. F Braun and Sons,cocoa powder which originated outside the State of New Yorkin the amount of $353; that during this period Kipbea purchased pineapple from KennedyMenke Company, originating from outside the State of New York, in the amount of$4,062 ; that during this same period Kipbea purchased ground ginger from Archibaldand Kendall, Inc, in the amount of $340, ginger having been imported into this countryfrom Africa and then powdered and thereafter as a powdered root delivered to the buyer ;that during this period of time Kipbea purchased sugar from Sucrest Sugar Division ofAmerican Molasses Company, in the amount of $14,491, such sugar being dry sugar, re-fined from raw sugar imported from areas outside the continental United States, sub-sequently refined at a refinery located in Brooklyn, New YorkWithout regard to theitems set forth in the stipulation noted in this margin(constituting purchases amountingto $32,543), other data contained in the record show that the Board, under its dollar-volume standard,as applicable to the types of business herein mentioned,are applicableand jurisdiction should be taken by the Board4 As explained by Miss Zah at the hearing,the H and the L in the name of the corpora-tion stood for Helen(Mrs. Seiferth)and Lorraine (Miss Zah). KIPBEABAKING COMPANY, INC., ETC.415Seiferth because the landlord refused to make aleaseto Lorraine Zah because thelandlord would not rent to a woman or a new corporation.On May 25, 1959,Edwin Seiferth took thelease in hispersonal name and at about the same time sub-leased 80 percent of the space to H & L and 20 percent to Kipbea. The subleaseswere approved by the landlord on May 26.Miss Zah advanced a substantial amountof money to the Seiferths in support of the enterprise.Between June 30 and July 1, 1959, Kipbea purchasedpiesfor distribution fromMiller Pie Company in New Jersey.Duringthe month of May 1959, Edwin Seiferth had communicated with JohnHart, businessagent ofLocal 3, and suggested to him that the bakers, membersof the Union employed by Kipbea, could take their vacations during that monthbecause said 'Seiferth, he was required to vacate the premises on Brook Avenue inthe Bronx before July 1.The bakers employed by Kipbea were so notified.Some of the equipment used by Kipbea in the Bronx had been condemned by thehealth department of the State of New York and was dismantled and destroyed;other of the equipment,including rolling machine,pie plates, and othermiscellane-ous material, was transferred by Kipbea to H & L upon the payment of a nominalsum of money by Miss Zah, as president of H & L, to Kipbea. Such equipment andsupplies were transported from the Bronx to Mamaroneckand setup in the premisesoccupied jointly by Kipbea and H & L after July 1, 1959.Not only Local No. 3, but its member bakers employed by Kipbea on BrookAvenue in the Bronx, had full notice that Kipbea intended to move from the Bronxaddress and that it intended to take over quarters in Mamaroneck.This knowledgewas conveyed by Seiferth in May, and was common knowledge during May andJune; the move of Kipbea to Mamaroneck to the premises above described hadwell advance notice.Just before July 1, John Hart, business agent of Local 3, together with the bakerspreviously employed by Kipbea, appeared at the Mamaroneck premises and toldMrs. Seiferth, who was on the job at the time, "Here are your bakers."Mrs. Sei-ferth took the position at that time that they were not "Kipbea's bakers" and askedthem (that is, Hart and the seven or eight bakers with him), to leave the premises,sinceKipbea was not then engaged in baking. It appears that a heated discussionensued, during which Mrs. Seiferth asked for police protection, police arrived, andHart and the bakers left.On July 1, Local 3 commenced picketing H & L at Mamaroneck and on July 2,Local 802 of the Teamsterssenta telegram to Kipbea advising that Company thatunless it settled its strike with Local 3, Teamsters drivers would not cross the picketline set upby Local 3.The Respondentcontends that a properapproach to the testimonygiven at thehearing on either side, in orderto realize Respondent's claim thatthe testimony ofthe Board'switnesses,union officers,and members who arenamedas defendantin pendingcourt actions were highly prejudiced and unworthy of serious consider-ation,requirescertainbackgroundinformation.I see no seriousreason why theBoard should consider litigationin a civil action for injunction in a State court inconnectionwith thiscase.5Thisinstant casewas heard,so far asI am concerned,de novo,and without regard to what was testified to or saidin a Statecourt proceed-ing.It should be noticed, however, thatthe actionsbrought by Kipbea and H & Lstillare-pending inthe Supreme Court, Westchester County, New York, whereinthe corporateRespondentsseek to recover moneydamages fromLocal 3 andLocal 802.(b)The essential factsI quite agreewith the Respondentin its assertionthat the Unionand its membershad more than adequate notice of the removal of the business of Kipbea from the5At the hearing hereof, this Trial Examiner refused to take into evidence certain occur-rences concerning State court litigation involving the parties heretoHowever, it may bewell, upon the insistence of counsel for the Respondent, to relate these following factsoffered by the Respondents,In October 1959, because of alleged tortious wrongs committed by the officers andmembers of Local 3 and Local 802, in violation of the New York State Labor Rela-tionsLaw, Kipbea and H & L instituted separate action in the Supreme Court,Westchester County, New York, to enjoin the continuance of said Act, and fordamages.Almost immediately after these actions were started, Local 3, by its attorneys,made a complaint of unfair labor practices against these Respondents, before the'National Labor Relations Board, following which this proceeding was instituted. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDBronx to Mamaroneck. I refer to Local 3. The changeover of operations of Kipbea,so far as the Teamsters Local 802 is concerned, was also well known. I cannotfind a so-called runaway shop situation in this case.What I do find, however, is a situation wherein Kipbea, in the exercise of corporatediscretion, decided to move from one position in this particular industry into anotherposition: that is, to desert baking for delivery. I also can find within the wholerecord here that Lorraine Zah, closely connected with the Seiferths, was given theopportunity and accepted it, to organize H & L. The General Counsel has provedprecisely that this is a family operation.So far as the legality of the moves as were made, the Act prevents such movesifmade for the purpose of discouragement or encouragement of union activity. Ifind no such situation here.After picketing had begun at the Mamaroneck premises on July 1, and UnitedIndependent Workers Union, Local 93, C.U.A. (Independent), had filed a petitionwith the New York State Labor Relations Board (Case No. SE-31850),a meetingwas held before Examiner Irving Stone at which, following a letter sent to H & LBaking Company, dated July 2, 1959, by Examiner Stone,BusinessAgent Hart fromLocal 3 and another representative from that Local and one Nick Simonetti, repre-senting Local 802 of the Teamsters, the president of Local No. 3, Frank Dutto, andcounsel for the Company, among others, were present, conferred with respect to apetition filed on behalf of Local 93 for recognition and as representative of bakers,helpers, apprentices, and porters employed by H & L Baking Company at Mamaro-neck.During the course of this conference, Examiner Stone received a telephonecall, called Dutto who spoke on the telephone, the meeting closed and subsequentlyH & L received a letter from the New York State Board to the effect that the petitionfor representation theretofore filed by Local 93 had been withdrawn .6At this time the premises occupied jointly by Kipbea and H & L were beingpicketed by Local 3.Prior thereto, John Strauss, president of Local 802, had dis-patched a message by way of telegram to Kipbea Baking Company at Mamaroneck,as follows:We have been advised a strike is in progress against your company by BakeryWorkers Union Local 3 and the said union is picketing. This will constitute 24hours notice pursuant to our contract that members of this union will feel free torefuse to work for your company on and after July 5 if the strikeis still inprogress at that time.Picketing by Local No. 3 continued at Mamaroneck premises after Local 93 hadwithdrawn its petition from the State Labor Relations Board.During the course ofthe picketing Local No. 3 pickets passed out and circulated the following leaflet:RUNAWAY SHOPH & L Baking Company (Kipbea Baking Co.) WorkersLOCKED OUTTHESE ARE THE FACTS:On Tuesday morning July 10th, without notice to his employees and in vio-lation of a union agreement, Mr. Edwin Seiferth, President of the Kipbea BakingCompany, 1218 Brook Avenue, Bronx, New York, removed all baking equip-ment from his plant and moved to 147 Plaza Avenue, Mamaroneck, N.Y.,forming a new Company called H & L Baking Company.Mr. Seiferth has had a signed union contract with Bakers Union Local 3 formany years.The present agreement expires January 31, 1960. In addition toremoving his plant and refusing to employ his workers, Mr. Seiferth owes hisemployees several weeks pay which he refuses to pay.Bakers Union Local 3 has placed picket lines at the Mamaroneck Plant andKipbea's retail outlet, which is located at 167th Street and Webster Avenue,Bronx, to compel the Employer to rehire the 9 workers, many of whom havebeen employed at Kipbea Baking Company for as long as twenty-five years.Mr. Seiferth, in moving his plant to Mamaroneck, N.Y., is attempting to runaway from this obligations under a contract negotiated with Bakers Union Local3 and thereby seeking a source ofcheaper labor.BAKERS UNION LOCAL 3 APPEALS TO ALL CONSUMERS OFKIPBEA BAKING COMPANY and/or H & L BAKING COMPANY NOT TO6 Examiner Stonesent a letter to H & L dated July 2 ; theconference at his office,subsequentto which Local93 withdrew its petition,was on July 8. KIPBEA BAKING COMPANY, INC., ETC.417PATRONIZE BAKERY PRODUCTS SOLD BY MR.SEIFERTH, OWNEROF THESE TWO COMPANIES.DON'T CROSS OUR PICKET LINES !!!YOUR COOPERATION IS APPRECIATEDBaker Union Local 341-07 Crescent StreetLong Island City, N.Y.STillwell 4-3476Business Agent John Hart said that he, in April 1959,discussed with Edwin Sei-ferth the question of vacations and at that time Seiferth told him he wanted vaca-tions taken before July, because he would have to be out of the Bronx plant beforethen;Hart said further,that he asked Seiferth if he was going to take the bakerswith him when he left the Bronx plant,and that on June 27 or 28, he asked Seiferthwhen he was going to move and said that Seiferth told him as soon as possible hewould transfer the bakers.This substance of the testimony of Hart leads me towonder whether,when he knew from Seiferth himself that Kipbea was going tomove from the Bronx location to a new place of business as early as in May, why hedid not at that time, when he knew the Bronx plant would be closed by at leastJune 30, take up with Seiferth the question of the employment of bakers at such anew location as Seiferth might find.I cannot find from the testimony of Hart thetime he first learned that Kipbea(Seiferth)was giving up baking operations and in-tended to devote its efforts solely to distribution of bakery products.It seems to me,in view of the discussions he had with Edwin Seiferth between April and June 30,thathe was well aware of the fact.Saverrio Mattero,a Kipbea baker,who testified that he worked on June 30 and hadheard rumors about the plant moving around March or April,I am sure knew beforethen that Kipbea planned to move from the Bronx to another location.His testi-mony shows that he had followed the moving operation from the Bronx to theMamaroneck plant to the point where one night he had gone to Mamaroneck andobserved,looking through a window,equipment which he said belonged to Kipbeabeing moved into the Mamaroneck plant.The testimony of Carlo Cafiero, a mem-ber of Local 3, who testified that he worked on June 30, is still more unbelievable inconnection with the claim that he did not know until June 30, when he started to mixcake, that Kipbea had any plans for moving equipment or plant.Cafiero incon-sistently testified that during the early part of May he had visited the Mamaroneckpremises and saw a tray oven being built. The premises were not leased by Seiferthuntil about May 25.I do not credit the testimony of Cafiero.Nicholas Simonetti,business agent of Local 802, testified that he, on July 3, tele-phoned Seiferth and that the latter told him:he wanted no part of Local 3; that if it cost him $20,000 to get rid of Local 3he would do everything he could to get rid of them;and that H & L wantedno part of Local 3.Although Simonetti could not remember any part of his conversation alleged to havebeen had with Seiferth on July 1 or 2 regarding the sending of the telegram, he waspositive that Seiferth had told him on July 3 that he intended to get rid of Local 3.I have placed no reliance on the testimony of Simonetti.Three delivery drivers,members of Teamsters Local 802, testified at the hearingherein.Merwyn Freeman,Lew Sanders,and Martin Mayer told slightly differentstories from the witness stand,although in essence they were about the same. Free-man testified that the employment of all the drivers was terminated on June 30.Sanders testified that 2 or 3 weeks before the closing down of the Bronx plant, Sei-ferth had told him he was going to get rid of the bakers and move to WestchesterCounty and that about a week before the move was made, Seiferth told him he wasgoing to dissolve Kipbea and gat rid of the bakers;while Mayer testified that abouta week before the plant was closed down in the Bronx, Seiferth told him that by theend of June he would be in Mamaroneck,that he was closing Kipbea and settingup the H & L operation in order to get away from Local 3.The fact as disclosed with regard to the termination of employment of driverson June 30 is not substantiated by the telegram sentby the Union to Kipbea onJuly 2;the testimony of Sanders must be discounted because it is clear that thebakery drivers,members of the Teamsters Union, were apprised either by observa-tion or by actual notification by Seiferth that the Bronx plant would be vacatedbefore July 1; I simply do not believe the testimony of Mayer to the effect that itwas only 1 week before the plant in the Bronx closed that Edwin Seiferth told him599198-62-vol.131-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had planned to close Kipbea and start another operation under the nameof H & L in Mamaroneck.On the basis of the testimony presented by witnesses called by the GeneralCounsel, other than Edwin Seiferth and Lorraine Zah as adverse witnesses, I aminclined to believe that their testimony was loose, based largely on hearsay or whatthey thought the facts should be, and in each case not accurate.I cannot put in-ference upon inference and find motivation on what bakery workers or bakers ordrivers may have thought the situation entailed at the time.As found above, the operations of Kipbea and H & L were very closely connected.Lorraine Zah made no secret of the fact that she was a cousin of the Seiferths. Sheworked for Kipbea after it was incorporated in 1956; she had loaned money to hercousin, Edwin Seiferth, in 1956 and 1957 by way of putting up stocks which werehypothecated with a bank as security for loans made to Seiferth personally; or thatthe bank sold her stock to repay the Seiferth loans.On about January 6, 1958,Seiferth assigned to Miss Zah his stock in Kipbea and other assets as collateral se-curity for his indebtedness in the amount of about $80,000.At that time he hadrepaid to her some $20,000 out of $100,000 indebtedness. I can go only on thetestimony within the record-I cannot surmise financial manipulations between thesecousins.As stated above, I find the family relationship inherent here, but I can-not find that the family relationship and financial transactions had anything to dowith the dealings between Kipbea and Local 3 and the dealings between Kipbea andH & L with the Teamsters Local, other than .that it seemed appropriate, on the ad-vice of counsel, to rearrange the business relationship within the Seiferth and Zahfamily for a more efficient and effective operation.This involved the removal fromthe old location in the Bronx to a new location in Westchester (Mamaroneck).Without regard to the corporate condition of Kipbea as to assets and liabilitiesand the financial arrangements between Edwin Seiferth and Lorraine Zah, it be-comes necessary to decide whether or not, on the facts in this case, these arrange-ments as such, are material to the discovery of whether or not the financial transac-tions, the financial position of the parties, prompted them to try to discriminateagainst the Union, Local 3, or to establish a runaway shop to dispose of their ob-ligations under collective-bargaining agreements with Local 3 and the Teamsters.As nearly as I can find, Seiferth dealt honestly and freely with representatives ofLocal 3 and Local 802 as early as April 1959, when he made it clearly apparentthat his business operations would require a move to a new location in order forhim to continue in business.The mere fact in itself that he asked the business agentof Local 3 to schedule his men for early vacations, so they would have the benefitof existing contractual benefits before he closed his Bronx plant, leads me to believethat he was acting in good faith.Edwin Seiferth,a credible witness, having tried to arrange for eary vacationswith Hart,and to meet his obligations under his contract with Local 3, and havingseen that his bakers and others had taken their vacations prior to June 30, discussedthe business situation with Helen Seiferth and Lorraine Zah at a time when hethought his obligations toward the Union had been discharged and after he hadnotified, not only Local 3 but Local 802 of the Teamsters, of his decision to aban-don baking as such and confine the operations of Kipbea to distribution.It seems clear that Edwin Seiferth was not at any time an officer or stockholderof H & L and it seems equally plain that Lorraine Zah was never an officer or direc-tor of Kipbea, although she had been engaged actively as a baker for Kipbea afterfinishing school in 1958, working in the office and acquiring an overall knowledgeof this branch of the baking industry.The testimony, uncontroverted here, showsat least by inference that Lorraine Zah was financially responsible.Her cousin,Edwin Seiferth,had experience concerning the requirements of this branch of indus-try, but nevertheless at times performed many duties including the driving of trucks,to accomplish the distribution of bakery products for Kipbea.(c)Occurrences after the move from the Bronx to MamaroneckH & L commenced baking on about July 10, 1959. Picketing by Local 3 startedon July 1 or 2. An essential question to be decided in this respect is whether ornot Kipbea as a corporation had a right to change its method of business frombaker to distributor.There was at this time a valid and subsisting collective-bargaining agreement be-tween Kipbea and Local 3 covering its operations in the BronxAs above notedthe agreement between Kipbea andLocalNo. 3, running from January 1957 untilJanuary 1960 provided,among other things, thatthe Companyrecognized the Unionas the sole collective bargaining representative"of all employees employed in itsestablishment or establishments." KIPBEA BAKING COMPANY, INC., ETC.419It is argued on behalf of Kipbea that the collective agreement, 1957-60, appliedonly to the operations of Kipbea in the Bronx and did not essentially deprive it ofthe rightto change its method of operation,without coming within the contraven-tion of Section 8(a)(1) of the Act.Concluding Findings(a)Allegedviolationsof Section 8(a) (3) and (1)I cannot find that this is a true runaway shopsituationfor the simple reason thatLocal 3, through Hart and its members who were employed by Kipbea were in-formed by Edwin Seiferth in April or at latest in May, that he intended, for busi-ness economic and personal financial reasons, to change the location of his placeof business.That Hart, -as business agent of Local 3, failed to understand the im-port of the proposed move, which he was told would be not later than June 30, im-posed no burden on Seiferth to obtain the permission of Hart or any other repre-sentative of Local 3 to make the move. Therefore, it is impossible to find a truerunaway shop situation. See Maxm.Jo flee; et al., d/b/a M. M. Jo flee Overall Com-pany 74 NLRB 1568;Harry Heisler, et al., doing business as Heisler ManufacturingCompany, 71NLRB 1114;Salant & Salant, Inc., et al.,66 NLRB 24.In regard to the assertions made herein by the General Counsel that the bakersemployed at Kipbea were "discriminatorily discharged" because of their member-ship or activities on behalf of the Union, they are unsupported by the evidence.The General Counsel, among other cases relies uponBermuda Knitwear Corpora-tion,120 NLRB 332, where the employer was found to have discriminatorily dis-charged its employees in violation of Section 8 (a) (3) and (1), and moved its ship-ping department from New York City to Saugerties, New York, "solely as a pretexttor these discharges."No such similar set of circumstances have been shown asapplicable to the case at barWhen the bakers formerly employed by Kipbea, members of Local 3, appearedat the Mamaroneck plant on July 1, they primarily were interested, it seems to me,in assuring job rights against Kipbea and not against H & L. They knew the score-they had been told and were well advised that Seiferth was giving up baking as suchand was going back as a distributor only.They also well knew that H & L was thebaking end of an arrangement made between Seiferth and H & L, and that H & Lwas the baker, not Kipbea.The General Counsel relies, too, onDunkirk Broadcasting Corporation,et al.,120 NLRB 1588, wherein an argument that corporate stock control change resultedin a new employer "entity" at a time when the Union was a certified bargainingrepresentative was rejected by the Board. I find no close similiarity between thecircumstances there and the facts of the instant case. I think the same about an-other case relied upon by the General Counsel,N.L.R.B. v. Deena Artware, Inc.,361 U S. 398, a case recently decided by the Supreme Court of the United States,in which a backpay issue was mainly involved and secondarily considered was a"single enterprise" situation.Here, I do not consider of prime importance whether, after the move from theBronx to Mamaroneck, Kipbea and H & L be considered as a single enterprise, ora family enterprise. I think the essential fact to be decided is first, whether or notKipbea and H & L as a combined enterprise can be found to have refused, in viola-tion of the Act, employment to the bakers formerly employed by Kipbea at theBronx establishment and second, whether Kipbea or H & L refused to bargain col-lectively with Local 3.Ifind that the change of location and method of operation of Kipbea, togetherwith the financial arrangements between Kipbea and H & L was not a temporaryexpedientOn the contrary I believe it was to be permanent, insofar as businessoperations can be maintained. See Twenty-fourth Annual Report of the NationalLabor Relations Board, 1959, pp. 67, 68.I find here no violation of Section 8(a) (3) insofar as either Kipbea or H & L orthe individual Respondents are concerned nor do I find a consequent violation ofSection 8 (a) (1).(b) Alleged violations of Section 8(a) (5) and (1)Two questions remain to be answered: First, was the demand by Business AgentHart and the bakers, as made in the Mamaroneck plant on July 1, directed toH & L or to Seiferth (Kipbea)? The leaflet, quoted above, distributed publicly,shows that the main demand and the picketing was made by Local 3 against Seiferthas Kipbea and not H & L. I so find. Second, can H & L be found to have refused 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDto bargain with Local 3 after the move from the Bronx to Mamaroneck?I find,in the particular circumstances of this case, that there was no real refusal to bargain.N.L.R.B. v. Albert Armato, et al.,199 F. 2d 800 (CA. 7), relied upon by theGeneral Counsel in this case, seems to me to be the best authority available for theproposition that the purchaser of a manufacturing business who takes over opera-tion of the seller's plant, with knowledge of collective-bargaining agreement or agree-ments between the seller and the labor union certified by the Board as exclusivebargaining representative of seller's employees, acted improperly in refusing to bar-gain with the union after certification and after the contract was in effect for a periodof time.Following the principles laid down in this case, affirming an Order of theBoard, I find that neither Kipbea nor H & L, in the circumstances of this case, canbe accused of a refusal to bargain, either with Local 3 or withanyother union.In view of the advance notice given to Hart as a representative of Local 3 andthe bakers that Seiferth, as the operating head of Kipbea, intended to remove him-self from the Bronx to another location, and further considering the fact that thisis a comparatively small bakery operation, I find no reason to think that the financialarrangements and the change of operation as to location were not bona fide asbetween the Seiferths and their cousin, Lorraine Zah.Had the Union,meaningLocal 3, been intent on its efforts to preserve its rights,ithad adequate opportunity so to do before June 30.Having slept on its rights, itcannot now be heard to say what it believes should have been done by Kipbea whenthe opportunity first was presented to it before the change of operations was made.On the preponderance of the evidence herein, and on the whole case, I find theallegation of the complaint not -sustained by the proof adduced at hearing.Upon the above findings of fact and upon the entire record of the case, I makethe following:CONCLUSIONS OF LAW1.The Respondents, Kipbea Baking Company, Inc., H & L Baking Company,Inc., and Edwin Seiferth, Helen Seiferth, and Lorraine Zah are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Local 3, Bakery and Confectionery Workers International Union of America,is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondents named herein are not and have not engaged in unfair laborpractices as alleged in the complaint.[Recommendations omitted from publication.]Morgan Linen Service,Inc.andMilkDrivers and DairyEmployees Union Local No. 338, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, PetitionerCentral Coat, Apron and Linen Service, Inc.andMilk Driversand Dairy Employees Union Local No. 338,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, PetitionerNew York Globe Laundry,Inc.andMilk Drivers and DairyEmployees Union Local No. 338,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Cases Nos. P2-RC-10922, 2-RC-10957, and2-RC-10969.May 3, 1961DECISION AND ORDERUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held before131 NLRB No. 58.